Exhibit 10.5

CRYO-CELL INTERNATIONAL, INC.

STOCKHOLDERS AGREEMENT

PREAMBLE

This Stockholders Agreement, by and among Cryo-Cell International, Inc., a
Delaware corporation (the “Company”) and Mark L. Portnoy, is entered into this
12th day of March, 2018.

WHEREAS, the outside and independent directors of the Company have determined
(a) that equity-based compensation for management and directors reduces the
expenditure of cash and aligns the incentives of management and directors with
those of the stockholders and (b) that while further equity-based compensation
would further align such interests from an economic perspective such further
equity-based compensation should be subject to pass-through voting and other
conditions;

NOW THEREFORE, it is hereby agreed:

DEFINITIONS

“Acquisition” shall mean any transaction or series of related transactions
involving: (i) (a) any acquisition (whether direct or indirect, including by way
of merger, share exchange, consolidation, business combination or other similar
transaction) or purchase from the Company or any of its subsidiaries that would
result in any Person or Group Beneficially Owning more than 50% of the total
outstanding Equity Securities of the Company or any of its subsidiaries
(measured by voting power or economic interest), or (b) any tender offer,
exchange offer or other secondary acquisition that would result in any Person or
Group Beneficially Owning more than 50% of the total outstanding Equity
Securities of the Company or any of its subsidiaries (measured by voting power
or economic interests), or (c) any merger, consolidation, share exchange,
business combination or similar transaction involving the Company or any of its
subsidiaries that would result in the stockholders of the Company immediately
preceding such transaction Beneficially Owning less than 50% of the total
outstanding Equity Securities in the surviving or resulting entity of such
transaction (measured by voting power or economic interests) or, if the
surviving or resulting entity is a wholly owned subsidiary of another entity
immediately following such transaction, the parent of such surviving or
resulting entity; provided that in the case of each of clauses (a), (b), and
(c), in the case of such acquisition or other transaction involves only a
subsidiary or subsidiaries of the company, only if such acquisition or other
transaction would be material to the Company and its subsidiaries on a
consolidated basis; or (ii) any sale or lease or exchange, transfer, license or
disposition of a business or assets that constitute more than 50% of the assets,
business, revenue, or net income of the Company and its subsidiaries on a
consolidated basis.



--------------------------------------------------------------------------------

“Beneficially Own” (including its correlative meanings, “Beneficially Owning,”
“Beneficial Owner,” and “Beneficial Ownership”) shall have the meaning set forth
in Rule 13d-3 promulgated under the Exchange Act; provided, however, that,
notwithstanding anything in Rule 13d-3(d)(1)(i) to the contrary, the
determination of “Beneficial Ownership” of a Person shall be made after giving
effect to the conversion of all options, warrants, rights and convertible or
other similar securities outstanding as of any date in question that are held by
such Person, irrespective of the vesting period of any such security.

“Business Day” shall mean a day other than a Saturday, Sunday, holiday or other
day on which the Delaware State Courts are authorized or required by Law to
close.

“Common Stock” shall mean the shares of common stock, par value $0.01 per share,
of the Company, and any other capital of stock of the Company into which such
common stock is reclassified or reconstituted.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“Equity Securities” shall mean any and all (i) shares, interest, participations
or other equivalents (however designated) of capital stock or other Voting
Securities of a corporation, and any and all equivalent or analogous ownership
(or profit) or voting interests in a Person (other than a corporation), (ii)
securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
Voting Securities of (or other ownership or profit interests in) such Person,
and (iii) any and all warrants, rights, or options to purchase any of the
foregoing, whether voting or non-voting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Governmental Authority” shall mean any nation, government, or supra-national
body of competent jurisdiction, any state or other political subdivision
thereof, and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government, and, any arbitrator
or arbitral body or panel of competent jurisdiction or other entity with
quasi-governmental authority.

 

2



--------------------------------------------------------------------------------

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 thereunder.

“Law” shall mean any statue, law (including common law), regulation, ordinance,
rule, injunction, order, decree, award, governmental approval, directive,
requirement, or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, cooperative,
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

“Restricted Period” shall mean the period commencing on the date that this
Agreement is fully executed by the Stockholder and ending on the fifth (5th)
anniversary of that date.

“Restricted Stockholders” shall mean George C. Gaines, Jr., David I. Portnoy,
and Mark L. Portnoy.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor agency.

“Stockholder” shall mean the individual referred to in the Preamble, Mark L.
Portnoy, and any Person or entity acting, directly or indirectly, on their
behalf.

“Voting Percentage Limit” shall mean 9.50 percent or, upon reinstatement
pursuant to Section 2.1(c), the Stockholder’s pro rata portion among the
Restricted Stockholders of 35 percent as of the date of delivery of the Notice
pursuant to Section 2.1(c).

“Voting Securities” shall mean shares of Common Stock and any other securities
of the Company entitled to vote generally in the election of directors.

ARTICLE I VOTING MATTERS

1.1 Voting in Elections. At any meeting of stockholders of the Company involving
the election of directors (or if action is taken by written consent of
stockholders of the Company in lieu of a meeting in respect of an election of
directors), the Stockholder shall vote, or cause to be voted (including, if
applicable, by written consent), all Voting Securities Beneficially Owned by
such Stockholder (a) up to the Voting Percentage Limit, in Stockholder’s sole
discretion, and (b) in excess of the Voting Percentage Limit, in the same
proportion as the Voting Securities not Beneficially Owned by the Restricted
Stockholders are voted affirmatively for or against, or to withhold authority
with respect to, as applicable, the election of each Person nominated to serve
as a director (or, as applicable, the removal of any director) (it being
understood that the Stockholder must elect to vote as contemplated by this
Section 1.1 and cannot elect not to vote or to vote in any other manner).

 

3



--------------------------------------------------------------------------------

1.2 Voting with respect to Certain Acquisitions. At any meeting of stockholders
of the Company at which an Acquisition that has been approved and recommended
(and such recommendation has not been withdrawn) by the Board (and any other
related matter the approval of which is required to consummate such Acquisition)
is submitted to a vote of the stockholders of the Company (or if action is taken
with respect to such matter(s) by written consent of stockholders of the Company
in lieu of a meeting), the Stockholder shall vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent)
all Voting Securities Beneficially Owned by such Stockholder in excess of the
Voting Percentage Limit in the same proportion as the Voting Securities not
Beneficially Owned by the Restricted Stockholders are voted (including by
written consent) for or against, or abstain with respect to, such Acquisition
(and such related matters(s)). For the avoidance of doubt, in calculating the
voting requirements of the Stockholder under Section 1.2, all broker non-votes
and all Voting Securities that are not present or represented at the applicable
stockholder meeting shall not be considered. The Stockholder shall be free to
vote or cause to be voted (including by abstaining or, if applicable, taking
action by written consent), in its sole discretion, all Voting Securities
Beneficially Owned by Stockholder up to and including the Voting Percentage
Limit.

1.3 Voting with respect to Other Matters. At any meeting of stockholders of the
Company at which any matter, other than a matter that is subject to Section 1.1
or Section 1.2, is submitted to a vote of the stockholders of the Company (or if
action is taken with respect thereto by written consent of stockholders in lieu
of a meeting), the Stockholder shall vote or cause to be voted (including by
abstaining or, if applicable, taking action by written consent) all Voting
Securities Beneficially Owned by Stockholder in excess of the Voting Percentage
Limit in the same proportion as the Voting Securities not Beneficially Owned by
the Stockholder or any then current officer or director are voted (including by
written consent) for or against, or abstain with respect to, each such matter.
For the avoidance of doubt, in calculating the voting requirements of the
Stockholder under Section 1.3, all broker non-votes and all Voting Securities
that are not present or represented at the applicable stockholder meeting shall
not be considered. The Stockholder shall be free to vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent),
in their sole discretion, all Voting Securities Beneficially Owned by the
Stockholder up to and including the Voting Percentage Limit for or against, or
to abstain from voting on, each such matter.

 

4



--------------------------------------------------------------------------------

1.4 Quorum. At each meeting of stockholders, the Stockholder shall cause all of
the Voting Securities Beneficially Owned by the Stockholder to be present in
person or by proxy for quorum purposes.

ARTICLE II GENERAL PROVISIONS

2.1 Term/Suspension/Reinstatement.

(a) Unless otherwise specified herein, the obligations of the Stockholder under
this Agreement shall continue during the Restricted Period.

(b) The obligations of the Stockholder under this Agreement shall be suspended
upon delivery of a Notice by the Stockholder to the Company following the date
on which the aggregate Beneficial Ownership of Equity Securities of the Company
held by the Restricted Stockholders is less than thirty five percent (35%) of
the total number of shares of Common Stock outstanding as of such date.

(c) Following a suspension of the obligations of the Stockholder under this
Agreement pursuant to Section 2.1(b) above, the obligations of the Stockholder
under this Agreement shall be reinstated upon delivery of a Notice by the
Company to the Stockholder following the date on which the aggregate Beneficial
Ownership of Equity Securities of the Company held by the Restricted
Stockholders is greater than or equal to thirty five percent (35%) of the total
number of shares of Common Stock outstanding as of such date.

2.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be deemed given
(a) when delivered personally, (b) two (2) Business Days after being sent, if
sent by internationally recognized overnight courier, or (c) when sent, if
transmitted by email (which such email shall be confirmed within 24 hours
thereafter in a manner provided in clause (a) or (b)), in each case, to the
parties at the following addresses (or at such other address for a party as
shall be specified by prior written notice from such party):

 

5



--------------------------------------------------------------------------------

To the Stockholder:

Mark L. Portnoy

mportnoy@cryo-cell.com

To the Company:

Cryo-Cell International, Inc.

Attention: Compensation Committee of the Board of Directors

Email: gcgainesjr@gmail.com; wheelmed@gmail.com;

haroldbergercpa@gmail.com

700 Brooker Creek Blvd.

Suite #1800

Oldsmar, FL 34677

2.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified, and the observance of any term hereof may be waived, only by a written
instrument executed by both (i) the Company, acting through a duly appointed
independent Committee of the Board or Sub-Committee thereof, and (ii) the
Stockholder. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver. Any amendment,
supplement or modification to this Agreement and any waiver of any term hereof
effected in accordance with this Section 2.3 shall be binding on each party
hereto and all of such party’s successors and permitted assigns, whether or not
such party successor or permitted assign entered into or approved such
amendment, supplement or modification.

2.4 Further Assurances. Each party hereto shall sign such further documents and
do and perform and cause to be done such further acts and things as any other
party hereto may reasonably request to the extent necessary to carry out the
intent and accomplish the purposes of this Agreement.

2.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned, without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consent, will
be null and void.

 

6



--------------------------------------------------------------------------------

2.6 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto. No individual stockholder shall have any
individual or direct rights or claims under this Agreement.

2.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of Laws thereof.

2.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement, each of the parties hereto, by execution and
delivery of this Agreement, unconditionally accepts and consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery and any state
appellate court to which orders and judgments thereof may be appealed within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), including but not limited to the in personam and subject
matter jurisdiction of those courts, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens, the absence of in personam or subject
matter jurisdiction and any similar grounds or any other manner permitted by
Law, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by Law, service of
process may be made by delivery provided pursuant to the directions in
Section 2.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

2.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of bond.

 

7



--------------------------------------------------------------------------------

2.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof other than those expressly set forth
herein. This Agreement supersedes all other prior agreements and understandings
between the parties with respect to such subject.

2.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (b) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

2.12 Headings and Captions. The headings, subheadings and captions contained in
this Agreement are included for convenience of reference only, and in no way
define, limit or describe the scope of this Agreement or the intent of any
provision hereof.

2.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

*        *         *         *         *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

8



--------------------------------------------------------------------------------

/s/ Jill Taymans

Cryo-Cell International, Inc.

By: Jill Taymans

Title: VP Finance, CFO

/s/ Mark Portnoy

Stockholder

 

9